           Case 1:19-vv-01533-UNJ Document 41 Filed 06/14/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1533V
                                          UNPUBLISHED


    RUSSELL AHLGRIM,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: June 14, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


David John Carney, Green & Schafle LLC, Philadelphia, PA, for petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On October 2, 2019, Russell Ahlgrim filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) as a
result of an influenza (“flu”) vaccine administered to him on January 21, 2019. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On October 20, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On June 14, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $162,880.26. Proffer at
1. The award is comprised of the following: $150,000.00 for pain and suffering; $3,295.88
for out of pocket expenses; and $9,584.38 for lost wages. Id. In the Proffer, Respondent


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01533-UNJ Document 41 Filed 06/14/21 Page 2 of 2



represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $162,880.26 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         Case 1:19-vv-01533-UNJ Document 41-1 Filed 06/14/21 Page 1 of 2




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
RUSSELL AHLGRIM,                           )
                                           )
                  Petitioner,              )
                                           )  No. 19-1533V (ECF)
v.                                         )  Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 7, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. ECF No. 22. Thereafter, on October 20, 2020,

Chief Special Master Corcoran issued a Ruling on Entitlement, finding that petitioner was

entitled to vaccine compensation for her Shoulder Injury Related to Vaccine Administration

(“SIRVA”). ECF No. 24.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$162,880.26. The award is comprised of the following: $150,000.00 for pain and suffering,

$3,295.88 for out of pocket expenses, and $9,584.38 for lost wages. This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

 II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $162,880.26, in the form of a check payable to petitioner. Petitioner
           Case 1:19-vv-01533-UNJ Document 41-1 Filed 06/14/21 Page 2 of 2




agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Acting Deputy Director
                                                       Torts Branch, Civil Division

                                                       DARRYL R. WISHARD
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ LYNN C. SCHLIE
                                                       Lynn C. Schlie
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Tel: (202) 616-3667
                                                       Fax: (202) 616-4310

Dated: June 14, 2021
